Exhibit 10.1

 

[g142591kbimage002.jpg]

 

 

STOCK OPTION GRANT CERTIFICATE

 

--------------------------------------------------------------------------------


 

Grant Date:

 

Type of Option:    Incentive Stock Option

 

Shares Subject to Option:            

 

Exercise Price Per Share:  $         

 

Term of Option:  7 years

 

Shares subject to issuance under this Option do not become exercisable until the
first month after the grant date, and then become exercisable in equal
installments on and after the dates indicated below:

 

 

[Four year period beginning one month after grant date]:

 

Monthly

 

November 19, 2008

 

100

%

 

This Option shall be exercisable throughout the Term as to all Shares for which
it has become exercisable as provided above.

 

In witness whereof, this Stock Option Grant Certificate has been executed by the
Company by a duly authorized officer as of the date specified hereon.

 

ChromaVision Medical Systems, Inc.

 

By

 

In the event the Company’s annual financial statements cease to be publicly
available through the Company’s periodic filings under the Securities Exchange
Act of 1934, as amended, the Company will provide grantee with copies of its
annual financial statements at least once per year in accordance with Section
260.140.46 of the California Corporate Securities Law.

 

Grantee hereby acknowledges receipt of a copy of the Prospectus containing
information about the Plan, represents that Grantee has read the Prospectus and
understands the terms and provisions of the Plan, and accepts this Option
subject to all the terms and conditions of the Plan and this Stock Option Grant
Certificate. Grantee acknowledges that the grant and exercise of this Option,
and the sale of Shares obtained through the exercise of this Option, may have
tax implications that could result in adverse tax consequences to the Grantee
and that Grantee is not relying on the Company for any tax, financial or legal
advice and will consult a tax adviser prior to such exercise or disposition.

 

 

This Option is designated an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).  If the aggregate fair
market value of the stock on the date of the grant with respect to which
incentive stock options are exercisable for the first time by the Grantee during
any calendar year, under the Plan or any other stock option plan of the Company
or a parent or subsidiary, exceeds $100,000, then the Option, as to the excess,
shall be treated as a nonqualified stock option that does not meet the
requirements of Section 422.  If and to the extent that the Option fails to
qualify as an incentive stock option under the Code, the Option shall remain
outstanding according to its terms as a nonqualified stock option.

 

By accepting an incentive stock option under the Plan, Grantee agrees to notify
the Company in writing immediately after he or she makes a disqualifying
disposition (as described in the Code and regulations thereunder) of any stock
acquired pursuant to the exercise of incentive stock options granted under the
Plan.  A disqualifying disposition is generally any disposition occurring within
two years of the date the incentive stock option was granted or within one year
of the date the incentive stock option was exercised, whichever period ends
later.

 

--------------------------------------------------------------------------------


 

1.             Option Expiration.  The Option shall automatically terminate upon
the happening of the first of the following events:

 

(a)     The expiration of the three-month period after the Grantee ceases to be
employed by the Company for any reason other than as provided below in
subparagraphs (b) through (e);

 

(b)     The expiration of the one-year period after the Grantee ceases to be
employed by the Company on account of the Grantee’s disability (as defined in
the Plan);

 

(c)     The expiration of the one-year period after the Grantee’s employment
terminates as a result of death while employed by the Company or within three
months after the Grantee’s termination of employment as described in
subparagraph (a) above;

 

(d)     The date on which the Grantee ceases to be employed by the Company as a
result of a termination by the Company for cause (as defined in the Plan); or

 

(e)     The expiration of the three-year period after the Grantee’s employment
terminates as a result of retirement on or after the Grantee’s fifty-fifth
birthday and a minimum of five years of employment or three years of Board
service.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
expiration of the Term of Option specified on the reverse side.  Any portion of
the Option that is not vested at the time the Grantee ceases to be employed by
the Company shall immediately terminate.  In the event a Grantee ceases to be
employed by the Company as a result of a termination by the Company for cause,
the Grantee shall automatically forfeit all shares underlying any exercised
portion of an Option for which the Company has not yet delivered the share
certificates upon refund by the Company of the exercise price paid by the
Grantee for such shares.

 

2.       Exercise Procedures.

 

(a)     Subject to the provisions of this Stock Option Grant Certificate and the
Plan, the Grantee may exercise part or all of the vested Option by giving the
Company written notice of intent to exercise in the manner provided in Paragraph
11 below, specifying the number of Shares as to which the Option is to be
exercised.  On the delivery date, the Grantee shall pay the exercise price (i)
in cash, (ii) with the prior consent of the Committee, by delivering Shares of
the Company (duly endorsed for transfer or accompanied by stock powers signed in
blank) which shall be valued at their fair market value on the date of delivery,
or (iii) by such other method as the Committee may approve, including payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board.  The Board may impose from time to time such limitations
as it deems appropriate on the use of Shares of the Company to exercise the
Option.

 

(b)     The obligation of the Company to deliver Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations.  The Company may require
that the Grantee (or other person exercising the Option after the Grantee’s
death) represent that the Grantee is purchasing Shares for the Grantee’s own
account and not with a view to or for sale in connection with any distribution
of the Shares, or such other representation as the Board deems appropriate.  All
obligations of the Company under this Stock Option Grant Certificate shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable.  Subject to
Committee approval, the Grantee may elect to satisfy any income tax withholding
obligation of the Company with respect to the Option by having Shares withheld
with a fair market value equal to the federal (including FICA), state and local
tax liabilities with respect to the exercise of the Option, based on the minimum
statutory tax rates applicable to supplemental wages.

 

3.       Change of Control.  In the event of a “Change of Control,” all of the
unvested portion of the Option shall vest immediately.  “Change in Control” is
defined to mean the issuance, sale or transfer (including a transfer as a result
of death, disability, operation of law or otherwise) in a single transaction or
group of related transactions to any entity, person or group (other than
Safeguard Scientifics, Inc. and/or its affiliates) of the beneficial ownership
of newly issued, outstanding or treasury shares of the capital stock of the
Company having 50% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote for at least a majority of the
authorized number of directors of the Company, or any merger, consolidation,
sale of all or substantially all of the assets or other comparable transaction
as a result of which all or substantially all of the assets and business of the
Company are acquired directly or indirectly by another entity which prior to the
acquisition was not an affiliate of the Company (as defined in the regulations
of the Securities and Exchange Commission under the Securities Act of 1933),
other than any such merger, consolidation, sale or other transaction which
results in the Company’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the Company or the person that, as a result
of the transaction, controls, directly or indirectly, the Company or owns,
directly or indirectly, all or substantially all of the Company’s assets or
otherwise succeeds to the business of the Company (the Company or such person,
the “Successor Entity”)) directly or indirectly, at least 50% of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction.  Group shall have the same meaning as in Section 13(d) of
the Securities Exchange Act of 1934, and “affiliate” shall have the same meaning
as in Rule 405 of the Securities Exchange Commission adopted under the
Securities Act of 1933.

 

4.       Restrictions on Exercise.  Only the Grantee may exercise the Option
during the Grantee’s lifetime.  After the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Stock Option Grant
Certificate. Notwithstanding the foregoing, the Committee may provide, at or
after grant, that a Grantee may transfer non-qualified stock options pursuant to
a domestic relations order or to family members or other persons or entities on
such terms as the Committee may determine.

 

5.       Grant Subject to Plan Provisions.  This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant and
exercise of the Option are subject to the provisions of the Plan and to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the Shares, (iii) capital or other changes of the
Company, and (iv) other requirements of applicable law.  The Committee shall
have the authority to interpret and construe the Option pursuant to the terms of
the Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

6.       No Employment Rights.  The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Grantee’s employment or service at any time.  The right of the Company to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.  No policies, procedures or statements of any nature
by or on behalf of the Company (whether written or oral, and whether or not
contained in any formal employee manual or handbook) shall be construed to
modify this Grant Letter or to create express or implied obligations to the
Grantee of any nature.

 

7.       No Stockholder Rights.  Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option until certificates for Shares have been issued upon the
exercise of the Option.

 

8.       No Disclosure.  The Grantee acknowledges that the Company has no duty
to disclose to the Grantee any material information regarding the business of
the Company or affecting the value of the Shares before or at the time of a
termination of the Grantee’s employment, including without limitation any plans
regarding a public offering or merger involving the Company.

 

9.       Assignment and Transfers.  The rights and interests of the Grantee
under this Stock Option Grant Certificate may not be sold, assigned, encumbered
or otherwise transferred except, in the event of the death of the Grantee, by
will or by the laws of descent and distribution.  In the event of any attempt by
the Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of
the Option or any right hereunder, except as provided for in this Stock Option
Grant Certificate, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Option by notice to the Grantee, and the Option and all rights
hereunder shall thereupon become null and void.  The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s parents, subsidiaries, and affiliates.  This Stock Option
Grant Certificate may be assigned by the Company without the Grantee’s consent.

 

10.     Applicable Law.  The validity, construction, interpretation and effect
of this instrument shall be governed by and determined in accordance with the
laws of the State of Delaware.

 

11.     Notice.  Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of the Chief Financial Officer at the
Company’s headquarters and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the payroll of the Company, or to such
other address as the Grantee may designate to the Company in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

 

12.     Antidilution.  If the outstanding shares of Common Stock of the Company
are changed into a different number or kind of shares of Company stock (I) by
reason of a stock dividend, recapitalization , stock split or reverse stock
split, (ii) by reason of a merger, reorganization or consolidation in which the
outstanding shares of Common Stock of the Company are converted into a different
number or kind of shares of Company stock (iii) by  reason of a
reclassification, change in par value or (iv) by reason of any other
extraordinary or usual event affecting the outstanding Common Stock as a class
without the Company’s receipt of consideration, or if the value of outstanding
shares of Company’s Common Stock I substantially reduced as a result of a
spin-off or the Company’s payment of an extraordinary dividend or distribution,
then unless such event would change results in the termination of this Option,
the Company shall make an appropriate and proportionate adjustment in the number
and class shares subject in this Option.  If the outstanding shares of Common
Stock of the Company are converted into or exchanged for cash, property or
securities not issued by the Company as a result of a reorganization, merger,
consolidation or sale of assets of the Company, then, unless provision is made
in writing in connection with such transaction for the assumption of the Option
or the substitution for the Option of a new option covering the securities of a
successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices, this Option shall
become exercisable to purchase, in lieu of the Shares subject hereto, the cash,
property of securities that would have been received by the Grantee with respect
to the Shares then subject to this Option if this Option has been exercised
immediately before the consummation of such transaction.  Any fractional shares
resulting from any such adjustment shall be eliminated by rounding any portion
of a share equal to .5 or greater up, and any portion of a share equal to less
than .5 down, in each case to the nearest whole number.

 

--------------------------------------------------------------------------------